DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on September 29, 2021
Claims 1-20 are under examination.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Haramaty  et al. (USP: 2015/0098466), in view of Johnsen et al. (USP: 2014/0241208). 

 Haramaty teaches a system for supporting fast hybrid reconfiguration in a high performance computing environment, comprising:
 one or more microprocessors (Paragraph 0017, 0031 central processing unit (CPU) ); a first subnet, the first subnet comprising:
a plurality of switches arranged in a discrete number of levels, wherein (Paragraph 0029-0030 Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Network comprises multiple subnets  (labeled subnets A, B and C), which are interconnected by Layer-3 routers  (labeled R0, R1 and R2). Each subnet  comprises multiple Layer-2 switches, which connect to hosts  via suitable network. Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology ); 
a plurality of end nodes (Paragraph 0029- 0030 Each subnet  comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs) 34, which are referred to in IB parlance as host channel adapters.);
the first subnet is configured according to a first configuration method:
 wherein a subset of the plurality of switches and a subset plurality of end nodes are configured as a sub-subnet (Paragraph 0031, 0032 The computing platform may be dedicated to subnet management functions, or it may alternatively be integrated with one of the nodes in the subnet, such as a host computer, switch or appliance, and possibly shared with other computing and communication functions. SM  in each subnet  assigns a Layer-2 address, in the form of a LID, to each port of each switch 26 and host 28 within the subnet. ); 
However Haramaty does not explicitly disclose wherein the sub-subnet is reconfigured according to a second configuration method. 
Johnsen discloses wherein only the sub-subnet is reconfigured according to a second configuration method (Paragraph 0019, 0037 the subnet is configured, the SM can monitor the network for changes (e.g. a link goes down, a device is added, or a link is removed). a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network. Part of the reconfiguration process, or a heavy sweep process, is the rerouting of the network which can be performed in order to guarantee full connectivity, deadlock freedom, and ensure proper load balancing between all source and destination pairs. The subnet  in the fabric can be divided into multiple independent sub-subnets 211-214. For example, the sub-subnet 211 includes the switch nodes 1-3, the sub-subnet 213 includes the switch nodes 5-8, and the sub-subnet 214 includes the switch nodes 9-10. The sub-subnets 211-214 can be connected by different sets of gateway switch nodes where each gateway switch node belongs to exactly one sub-subnet. For example, the sub-subnets 213 and 214 are separated by a set of gateway switch nodes 8 and 9, whereas the gateway switch node 8 belongs to the sub-subnet 213 and the gateway switch node 9 belongs to the sub-subnet 214. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haramaty to include wherein the sub-subnet is reconfigured as taught by Johnsen for reliability, to ensure that if a  (See Johnsen Paragraph 0037).

As per Claim 2 Haramaty - Johnsen teaches the system of claim 1, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches (Paragraph 0029-0032 Each subnet 22 comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs)). 

As per Claim 3 Haramaty - Johnsen teaches the system of claim 1, wherein each of the end nodes comprises an ordering number (Paragraph  0025 a network using respective Layer-3 addresses that are uniquely assigned to each of the nodes). 

As per Claim 4 Haramaty - Johnsen teaches the system of claim 3, wherein the first configuration method utilizes the ordering number of each of the end nodes (Paragraph Switches 26 within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology). 

As per Claim 5 Haramaty - Johnsen teaches the system of claim 4, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes (Paragraph 0029-0032 multiple subnets (labeled subnets A, B and C), which are interconnected by Layer-3 routers (labeled R0, R1 and R2). Each subnet comprises multiple Layer-2 switches, which connect to hosts (end nodes) via suitable network interface controllers (NICs) Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Certain of the switches (for example, spine switches in the case of a fat tree) connect to routers 24 and thus enable packet transfer between subnets). 

As per Claim 6 Haramaty - Johnsen teaches the system of claim 5, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches (Paragraph 0029-0032 Each subnet  comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs) 34, which are referred to in IB parlance as host channel adapters. ). 

As per Claim 7 Haramaty - Johnsen teaches the system of claim 6, further comprising: a management entity, wherein the management entity is provided at one of the plurality of switches (Paragraph 0030 A subnet manager (SM)  in each subnet  performs management and administration functions defined by the above-mentioned IB specification). 

As per Claim 8 Haramaty teaches a method for supporting fast hybrid reconfiguration in a high performance computing environment, comprising: 
providing, at one or more computers including one or more microprocessors a microprocessors, a first subnet, the first subnet comprising:
plurality of switches arranged in a discrete number of levels, wherein (Paragraph 0029-0030 Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Network comprises multiple subnets  (labeled subnets A, B and C), which are interconnected by Layer-3 routers  (labeled R0, R1 and R2). Each subnet  comprises multiple Layer-2 switches, which connect to hosts  via suitable network. Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology );and
 a plurality of end nodes (Paragraph 0029- 0030 Each subnet  comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs) 34, which are referred to in IB parlance as host channel adapters.);
confiquring the first subnet according to a first configuration method;
 configuring a subset of the plurality of switches and a subset plurality of end nodes as a sub-subnet  (Paragraph 0031, 0032 The computing platform may be dedicated to subnet management functions, or it may alternatively be integrated with one of the nodes in the subnet, such as a host computer, switch or appliance, and possibly shared with other computing and communication functions. SM  in each subnet  assigns a Layer-2 address, in the form of a LID, to each port of each switch 26 and host 28 within the subnet. );
 	However Haramaty does not explicitly disclose reconfiguring only the sub-subnet according to a second configuration method. 
Johnsen discloses reconfiguring only the sub-subnet according to a second configuration method (Paragraph 0019, 0037 the subnet is configured, the SM can monitor the network for changes (e.g. a link goes down, a device is added, or a link is removed). a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network. Part of the reconfiguration process, or a heavy sweep process, is the rerouting of the network which can be performed in order to guarantee full connectivity, deadlock freedom, and ensure proper load balancing between all source and destination pairs. The subnet  in the fabric can be divided into multiple independent sub-subnets 211-214. For example, the sub-subnet 211 includes the switch nodes 1-3, the sub-subnet 213 includes the switch nodes 5-8, and the sub-subnet 214 includes the switch nodes 9-10. The sub-subnets 211-214 can be connected by different sets of gateway switch nodes where each gateway switch node belongs to exactly one sub-subnet. For example, the sub-subnets 213 and 214 are separated by a set of gateway switch nodes 8 and 9, whereas the gateway switch node 8 belongs to the sub-subnet 213 and the gateway switch node 9 belongs to the sub-subnet 214. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haramaty to include wherein the sub-subnet is reconfigured as taught by Johnsen for reliability, to ensure that if a change is detected during the monitoring process, a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network.(See Johnsen Paragraph 0037).


As per Claim 9 Haramaty - Johnsen teaches the method of claim 8, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches  (Paragraph 0029-0032 Each subnet 22 comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs)).  

As per Claim 10 Haramaty - Johnsen teaches the method of claim 8, wherein each of the end nodes comprises an ordering number (Paragraph Switches 26 within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology).

As per Claim 11 Haramaty - Johnsen teaches the method of claim 10, wherein the first configuration method utilizes the ordering number of each of the end nodes (Paragraph 0029-0032 multiple subnets (labeled subnets A, B and C), which are interconnected by Layer-3 routers (labeled R0, R1 and R2). Each subnet comprises multiple Layer-2 switches, which connect to hosts (end nodes) via suitable network interface controllers (NICs) Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Certain of the switches (for example, spine switches in the case of a fat tree) connect to routers 24 and thus enable packet transfer between subnets).

As per Claim 12 Haramaty - Johnsen teaches the method of claim 11, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes (Paragraph Switches 26 within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology). 

 Haramaty - Johnsen teaches the method of claim 12, wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches (Paragraph 0029-0032 Each subnet  comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs) 34, which are referred to in IB parlance as host channel adapters. ). 

As per Claim 14 Haramaty - Johnsen teaches the method of claim 13, further comprising: providing a management entity at one of the plurality of switches  (Paragraph 0030 A subnet manager (SM)  in each subnet  performs management and administration functions defined by the above-mentioned IB specification). 

As per Claim 15 Haramaty teaches a non-transitory computer readable storage medium, including instructions stored thereon for supporting fast hybrid reconfiguration in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising:
 providing, at one or more computers including one or more microprocessors a  first subnet, the first subnet comprising: plurality of switches arranged in a discrete number of levels, wherein the plurality of switches is initially arranged according to a first configuration method in a subnet  (Paragraph 0029-0030 Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Network comprises multiple subnets  (labeled subnets A, B and C), which are interconnected by Layer-3 routers  (labeled R0, R1 and R2). Each subnet  comprises multiple Layer-2 switches, which connect to hosts  via suitable network. Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology ), and
 a plurality of end nodes(Paragraph 0029- 0030 Each subnet  comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs) 34, which are referred to in IB parlance as host channel adapters.);
confiquring the first subnet according to a first configuration method;
configuring a subset of the plurality of switches and a subset plurality of end nodes as a sub-subnet (Paragraph 0031, 0032 The computing platform may be dedicated to subnet management functions, or it may alternatively be integrated with one of the nodes in the subnet, such as a host computer, switch or appliance, and possibly shared with other computing and communication functions. SM  in each subnet  assigns a Layer-2 address, in the form of a LID, to each port of each switch 26 and host 28 within the subnet); 
However Haramaty does not explicitly disclose reconfiguring only the sub-subnet according to a second configuration method.
Johnsen discloses wherein only the sub-subnet is reconfigured according to a second configuration method (Paragraph 0019, 0037 the subnet is configured, the SM can monitor the network for changes (e.g. a link goes down, a device is added, or a link is removed). a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network. Part of the reconfiguration process, or a heavy sweep process, is the rerouting of the network which can be performed in order to guarantee full connectivity, deadlock freedom, and ensure proper load balancing between all source and destination pairs. The subnet  in the fabric can be divided into multiple independent sub-subnets 211-214. For example, the sub-subnet 211 includes the switch nodes 1-3, the sub-subnet 213 includes the switch nodes 5-8, and the sub-subnet 214 includes the switch nodes 9-10. The sub-subnets 211-214 can be connected by different sets of gateway switch nodes where each gateway switch node belongs to exactly one sub-subnet. For example, the sub-subnets 213 and 214 are separated by a set of gateway switch nodes 8 and 9, whereas the gateway switch node 8 belongs to the sub-subnet 213 and the gateway switch node 9 belongs to the sub-subnet 214. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haramaty to include wherein the sub-subnet is reconfigured as taught by Johnsen for reliability, to ensure that if a change is detected during the monitoring process, a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network. OFCS (See Johnsen Paragraph 0037).

As per Claim 16 Haramaty - Johnsen teaches the non-transitory computer readable storage medium of claim 15, wherein the plurality of end nodes of the first subnet are interconnected via the plurality of switches  (Paragraph 0029-0032 Each subnet 22 comprises multiple Layer-2 switches 26, which connect to hosts 28 via suitable network interface controllers (NICs)).

 Haramaty - Johnsen teaches the non-transitory computer readable storage medium of claim 15, wherein each of the end nodes comprises an ordering number (Paragraph  0025 a network using respective Layer-3 addresses that are uniquely assigned to each of the nodes).  

As per Claim 18 Haramaty - Johnsen teaches the non-transitory computer readable storage medium of claim 17, wherein the first configuration method utilizes the ordering number of each of the end nodes (Paragraph Switches 26 within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology). 

As per Claim 19 Haramaty - Johnsen teaches the non-transitory computer readable storage medium of claim 18, wherein the second configuration method utilizes the ordering number of each of the subset of the plurality of end nodes; and wherein traffic between the subset of the plurality of end nodes is confined to the subset of the plurality of switches (Paragraph 0029-0032 multiple subnets (labeled subnets A, B and C), which are interconnected by Layer-3 routers (labeled R0, R1 and R2). Each subnet comprises multiple Layer-2 switches, which connect to hosts (end nodes) via suitable network interface controllers (NICs) Switches within each subnet may be interconnected in any suitable topology, such as a "fat tree" topology. Certain of the switches (for example, spine switches in the case of a fat tree) connect to routers 24 and thus enable packet transfer between subnets). 

 Haramaty - Johnsen teaches the non-transitory computer readable storage medium of claim 19, the steps further comprising: providing a management entity at one of the plurality of switches (Paragraph 0030 A subnet manager (SM)  in each subnet  performs management and administration functions defined by the above-mentioned IB specification).
Response to Argument(s)

Applicant's argument(s) filed on October September 29, 2021 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page  6  the Applicant argues in substance that: 

(A)  “Applicant respectfully submits that neither Haramaty nor Johnsen disclose or suggest that only the sub-subnet is reconfigured according to a second configuration method."


• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Johnsen explicitly states that  after the subnet is configured, the SM can monitor the network for changes (e.g. a link goes down, a device is added, or a link is removed). If a change is detected during the monitoring process, a message (e.g. a trap) can be forwarded to the SM and the SM can reconfigure the network. Part of the  (Paragraph 0015  Additionally, it is also possible to have independent fabrics operating in parallel as part of a larger system. For example, the different fabrics can be only indirectly connected via different HCAs or HCA ports.)

	Therefore Haramaty  and Johnsen reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468